IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PAUL SINCLAIR AND KELLY WELLS            : No. 401 EAL 2017
SINCLAIR,                                :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
FIRST GLOBAL EXPRESS, INC. AND           :
YAKOV R. MELNIK,                         :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.